


110 HR 3602 IH: TV Consumer Freedom

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3602
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Communications Act of 1934 with respect to
		  retransmission consent and must-carry for cable operators and satellite
		  carriers.
	
	
		1.Short titleThis Act may be cited as the
			 TV Consumer Freedom
			 Act.
		2.Retransmission
			 consentSection 325(b) of the
			 Communications Act of 1934 (47 U.S.C.
			 325(b)) is amended—
			(1)by striking
			 paragraph (1) and inserting the following:
				
					(b)(1)No cable system or other
				multichannel video programming distributor shall retransmit the signal of a
				broadcasting station, or any part thereof, except with the express authority of
				the
				station.
						;
			(2)in paragraph
			 (3)—
				(A)in subparagraph
			 (A), by striking and of the right to signal carriage under section
			 614;
				(B)in subparagraph
			 (B), by striking and the right to signal carriage under section
			 614; and
				(C)by adding at the
			 end the following:
					
						(C)Within 45 days after the effective
				date of the TV Consumer Freedom
				Act, the Commission shall commence a rulemaking proceeding to
				revise the regulations governing the exercise by television broadcast stations
				of the right to grant retransmission consent under this subsection. Such
				regulations shall establish election time periods that correspond with those
				regulations adopted under subparagraph (B). The rulemaking shall be completed
				within 180 days after the effective date of the
				TV Consumer Freedom
				Act.
						;
				and
				(3)by striking
			 paragraphs (4) and (5) and redesignating paragraph (6) as paragraph (4).
			3.Elimination of
			 must-carry requirements
			(a)ReportSections
			 338, 614, and 615 of the Communications Act of
			 1934 (47 U.S.C. 338, 534, and 535) are repealed.
			(b)Conforming
			 amendments
				(1)Section
			 623(b)(7)(A) of the Communications Act of
			 1934 (47 U.S.C. 543(b)(7)(A)) is amended by striking clause (i) and
			 redesignating clauses (ii) and (iii) as clauses (i) and (ii).
				(2)Section 635 of the
			 Communications Act of 1934 (47 U.S.C.
			 555) is amended by striking subsection (c).
				(3)Section 653 of the
			 Communications Act of 1934 (47 U.S.C.
			 573) is amended—
					(A)in subsection
			 (b)(1)(A), by striking 614, or 615,; and
					(B)in subsection
			 (c)(1)(B), by striking sections 611, 614, and 615 and inserting
			 section 611.
					(4)Section 336(b)(3)
			 of the Communications Act of 1934 (47
			 U.S.C. 336(b)(3)) is amended by striking have any rights to carriage
			 under section 614 or 615 or.
				4.Termination of
			 mandates for television features and functionsAll regulations of the Federal
			 Communications Commission requiring television receivers sold in the United
			 States to include particular types of features or functions, or specifying the
			 technology to be used to provide such features or functions, shall cease to be
			 effective on the date of enactment of this Act.
		5.Clarification of
			 statutory copyright license for satellite carriers
			(a)In
			 GeneralChapter 1 of title 17, United States Code, is amended by
			 inserting after section 119 the following:
				
					119A.Clarification
				of exclusive rights: secondary transmissions of distant network signals for
				private home viewing by certain satellite carriers.
						(a)Statutory
				License GrantedNotwithstanding any injunction issued under
				section 119(a)(7)(B), a satellite carrier is granted a statutory license to
				provide a secondary transmission of a performance or display of a work embodied
				in a primary transmission made by a network station in accordance with the
				provisions of this section.
						(b)Significantly
				Viewed SignalsUnder the statutory license granted by subsection
				(a), a satellite carrier may provide a secondary transmission of a primary
				transmission made by a network station as provided under section
				119(a)(2)(C)(i).
						.
			(b)Technical and
			 Conforming AmendmentThe table of sections for chapter 1 of title
			 17, United States Code, is amended by inserting after the item relating to
			 section 119 the following:
				
					
						119A. Clarification of exclusive rights:
				secondary transmissions of distant network signals for private home viewing by
				certain satellite
				carriers
					
					.
			6.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
		
